DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 201910098112.8, filed on 01/31/2019.  Claims 1-14 are pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/10/2020 is in compliance and has been considered.  Examiner notes that, given the quantity and length of the references, only a cursory review has been performed until such time as Applicant provides a detailed explanation of relevance or specifically points out only those sections of relevance in the disclosure.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1-14 are vague, indefinite, narrative in form with functional or operational language and replete with lack of antecedent basis.  The structure which goes to make up the device must be clearly and positively specified with the exception of, for example, positively claiming a hole or an aperture and/or a cavity.  The structure must be organized and correlated in such manner as to present a complete operative device.   Claim 1 is directed to “A pulp molding production line” and claims 13 and 14 are directed to “A pulp molding product processing method based on the pulp molding production line” respectively, yet there is no recitation of the patentable subject matter(s) except that an entire pulp molding production line or a pulp molding product processing method are recited and therefore, it is unclear what makes the pulp molding production line or a pulp molding product processing method to be patentable, and thus the metes and bounds of patent protection desired cannot be ascertained.  

Claim 2, the content of this claim needs to be revised for the lack of antecedent basis and not being organized and correlated with the elements recited therein.
Claim 3 suffers from the same as noted in claim 2.  For example, what is “in contact with” a reinforcing support structure or the chamber itself or both?
Claim 4 suffers from the same as noted in claim 2.  For example, “several reinforcing support projections I “should read “a first reinforcing support projections” and “a second reinforcing support projections”.
Claim 5, suffers from the same as noted in claim 4. 
 Claim 6, suffers from the same as noted in claim 2.  For example, “and the outermost internal projections of the above internal projections correspond, one to one”?
Claim 7, suffers from the same as noted in claim 2.  For example, “several guide sleeve fixing holes “ positively claiming the holes or what does it mean “the guide sleeves fit over the guide columns one by one” or “guide sleeves and the guide columns are in a sliding connection”.
Claim 8, suffers from the same as noted in claim 2.  “characterized in that two rounds of the interfacing apertures are formed on the bottom of the recessed matching chamber” or “a circle and surround to form each round”.
Claim 9, suffers from the same as noted in claim 2.  For example, “the top of the lower base” or “the top ends”.

Claim 11, suffers from the same as noted in claim 2.  For example, “a cylinder I”.
Claim 12, suffers from the same as noted in claim 2.  For example, “a strip hole I” or “a strip hole II” or “the bottom end of the cylinder I”.
Claims 13 and 14 suffers from the same as noted in claims 1 and 2.        
Applicant is respectfully advised to clearly define the patentable subject matter in the claims and carefully review the claims for the lack of antecedent basis, proper language, and the structure which goes to make up the device must be clearly and positively specified. As noted hereinbefore, the structure must be organized and correlated in such manner as to present a complete operative device.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bao-lin ZHAO, et al. CN 208072083 U (ZHAO) in view of Tianbo ZHENG; et al., US 20150292154 A1. 

Regarding claim 1, ZHAO discloses:  A pulp molding production line (Fig. 1, abstract discloses a pulp moulding device.  Examiner views that claim 1 recites a system of an entire manufacturing stages of a pulp molding production using various tools for making intended products in an assembly line.  All the cited prior art alone or in combination disclose at least the four major stages in the production of pulp products.  These stages generally are mixing, forming, pressing and drying of the pulp products, which is known and implemented by one of ordinary skill in the art.  Therefore, it is well established that any pulp molding production line should at least have a molding machine, a pulp molding robot that is a transferring means device, and a press device all of which communicate with one another in an assembly line (i.e., sequentially arranged) to produce a pulp molded product.), comprising at least one molding machine (Fig. 4, element 4) and pulp molding robot (Fig. 1, element 3 and abstract discloses “a green transferring mechanism” Examiner views the transferring mechanism of ZHAO is principally the same as the robot pulp molding robot and the transfer device that is mounted on the robot arm as it is conventional in the manufacturing of the pulp molding production.) and at least one press (Fig. 1, para [0039] discloses “hot pressing shaping mechanism”), wherein the molding machine, the pulp molding robot and the press are sequentially arranged (The fact that the molding machine, the pulp molding robot and the press are sequentially arranged is matter of design choice and thus, carries no a transfer device (Fig. 1, element 3 and abstract discloses “a green transferring mechanism”. Examiner views the transferring mechanism of ZHAO is principally the same as the robot pulp molding robot and the transfer device that is mounted on the robot arm as it is conventional in the manufacturing of the pulp molding production.) is installed on the pulp molding robot, the transfer device acquires a wet pulp product (para [008] “wet pulp production”) molded by the molding machine and transfers the same to the press, and acquires a pulp product (para [008] “wet pulp production”) molded by the press, and transfers and releases the same, the transfer device comprises a wet pulp transfer mold (Fig. 7, para [0064] “wet forming mechanism 4 mold or die”) provided with a sealed gas chamber (Fig. 8, elements 47 , 47, and 482; para [0076] discloses “…the static ring body containing cavity 92 circumferential side is set between the sealing structure and the static ring body 45 side…”, blowing gas chamber outlet 482) therein, the front of the wet pulp transfer mold is provided with at least one recessed matching chamber (Figs. 1 depicts upper mould fixing plate 61 and lower die fixing plate 71, and particularly Fig. 5 depicts an array of recesses that is similar to the applicant’s disclosure.) that can fit over the external of a wet pulp product (para [008] “wet pulp production”) and is recessed to the sealed gas chamber side, the recessed matching chamber matches the wet pulp product, several interfacing apertures (para [0053] discloses “further comprises a lower die fixing plate 71, the lower die fixing plate (71) is set on the pushing mechanism 72, the lower template is set on the upper end of the lower die fixing plate 71; the pushing mechanism 72 can drive the lower die fixing plate 71 to the upper die fixing plate 61 direction moving the upper template 6 and the lower template 7.  Although Fig. 5 in ZHAO does not clearly illustrate the interfacing apertures, but from the description on paragraph [0053], it is abundantly clear that those apertures are concealed underneath so that the pushing mechanism 72 can drive the lower die fixing plate 71 to the upper die fixing plate 61. In particular, it should be noted that the up and down motion of the lower die fixing plate 71 is the same as the applicant’s disclosure.) for communicating or connecting the recessed matching chamber with the sealed gas chamber are respectively formed on the inner wall of each recessed matching chamber and the bottom of the recessed matching chamber, the interfacing apertures formed on the inner wall of the recessed matching chamber are evenly distributed in a circle and surround to form at least one circle (Fig. 5 depicts an array of circular recesses that is similar to the applicant’s disclosure.), the interfacing apertures formed on the bottom of the recessed matching chamber are evenly distributed in a circle and surround to form at least one circle (Fig. 5 depicts an array of circular recesses that is similar to the applicant’s disclosure.), 
ZHAO does not expressly disclose: a moving rack parallel to the wet pulp transfer mold is connected to the back of the wet pulp transfer mold through a guide mechanism, a driver is connected between the back of the wet pulp transfer mold and the moving rack, the driver drives the moving rack to move relative to the wet pulp transfer mold, several evenly spaced vacuum chucks are provided on the moving rack, and the vacuum chucks and the sealed gas chamber are connected to a vacuumizing system, respectively.
In the same field of art, ZHENG discloses: a moving rack parallel to the wet pulp transfer mold (Figs. 6-1 to 6-3, element B2.1 is transport rack positioned parallel transfer mold and also para [0041] discloses “a transport rack (B2.1) for driving the front and back sucker fixing plates to move back and forth, a horizontal driving device B2.10 for driving horizontal movement of the transport rack.”) is connected to the back of the wet pulp transfer mold through a guide mechanism (Fig. 7-6.2, element B17.2 and para [0131] discloses “…the swing sleeve can be slidably fixed on the swing sleeve guide and move up and down along the swing sleeve guide B17.2 driven by the swing cylinder B17.3, thus driving the transport rod to move up and down;”), a driver (Fig. 6-2, element B2-10 and para [0041] discloses “… a horizontal driving device B2.10 for driving horizontal movement of the transport rack.”) is connected between the back of the wet pulp transfer mold and the moving rack, the driver drives the moving rack to move relative to the wet pulp transfer mold, several evenly spaced vacuum chucks are provided on the moving rack, and the vacuum chucks and the sealed gas chamber are connected to a vacuumizing system (para [0102] discloses “The left discharge sucker kit C1.1, the right discharge sucker kit C2.1 and the sucker on the flipping sucker kit are connected to a negative-pressure device (such as conventional suction pump or vacuum generator or vacuum pump or any means for generating the negative pressure) respectively…”), respectively.  
	Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the pulp moulding device of ZHAO by using a moving rack, a guide mechanism, a driver, and a vacuumizing system as taught by ZHENG so as to optimize the operation of the pulp molding production line of the claimed invention.  Similarly, one of ordinary skill in the art, upon reading ZHENG disclosure, would also have been motivated to apply its teaching of utilizing the guide mechanism, a driver, and a vacuumizing system for the benefit of the claimed invention.
 
	Regarding claim 2, ZHAO in view of ZHENG discloses all the limitations of its base claim 1.
  ZHAO further discloses: characterized in that the wet pulp transfer mold (Fig. 7, para [0064] “wet forming mechanism 4 mold or die”) comprises a main template provided with a chamber on the back thereof (Fig. 10, para [0088] discloses “the box body 51 lower cavity 57 and first sizing device, the slurry tank of the slurry 5 in the circulating flow, so as to ensure that the upper cavity of the slurry concentration of 50 uniform, which can effectively reduce the weight of the deviation between the wet paper blank, while ensuring the wall thickness of liquid between the wet paper blank is uniform, greatly improves the qualification rate of the product, solve the problem of wet blank paper quality is not stable, saves resource and increases the market competitiveness of the product.  Although Fig. 10 does an opening (Fig. 10, para [0088]. It is inherent that the chamber on the bottom plate 54 must have some openings to be able to communicate with its surrounding and have no bearing on the patentability.) in communication with the surroundings, several recessed matching chambers are arranged on the front of the main template and distributed in an array (Fig. 10, para [0088]. The bottom plate includes an array of recess formed therein.), several interfacing apertures (Fig. 10, para [0088]. It is inherent that the chamber on the bottom plate 54 must have some interfacing apertures to be able to connect or communicate with its surrounding and have no bearing on the patentability.) for communicating or connecting the recessed matching chambers with the sealed gas chamber are respectively formed on the inner wall of each recessed matching chamber and the bottom of the recessed matching chamber, several internal projections (Fig. 10, para [0088]. The fact that the chamber has internal projections is design choices have no bearing on the patentability.) are provided at the internal bottom of the chamber for one-to-one correspondence to the recessed matching chambers, the interfacing apertures run through the internal projections (Fig. 10, para [0088].  Again, the manner in which the apertures are formed with respect to the internal projections is a design choice have no bearing on the patentability.), the wet pulp transfer mold further comprises a sealing template ([0076] discloses “…the static ring body containing cavity 92 circumferential side is set between the sealing structure and the static ring body 45 side (not shown), the sealing structure comprises two sealing ring containing groove side of the static ring 45 on the circumference, and the two sealing ring contained in the sealing ring groove…;”) for sealing the opening of the chamber, and the above sealed gas chamber is formed between the main template and the sealing template.    

Regarding claim 3, ZHAO in view of ZHENG discloses all the limitations of its base claim 2.  ZHAO further discloses:  characterized in that a reinforcing support structure is provided at the bottom of the chamber and is in contact with one surface of the sealing template close to the chamber (para [0025] discloses “Preferably, the connecting rod mechanism comprises a first connecting rod, a second connecting rod and a second connecting block, the first connecting rod, a second connecting rod which are hinged with one end of the power end, the other end of the first connecting rod and the second connecting rod is a support end…”.  Examiner views that the engagement of the first and second connecting rods and the second connecting block provides the same function when compared to the reinforcing support structure disclosed by the applicant disclosure.”).

	Regarding claim 4, ZHAO in view of ZHENG discloses all the limitations of its base claim 3.  ZHAO further discloses: characterized in that the reinforcing support structure comprises several reinforcing support projections I evenly spaced apart laterally and several reinforcing support projections II evenly spaced apart longitudinally (para [0025] and [0026] disclose engagement and configuration of the a first connecting rod, a second connecting rod and a second connecting block with one another which is a conventional design practice for these supports to have various reinforcing projections and therefore, carries no patentable weight.), the reinforcing support projections I are disposed on the same straight line and at the lateral central position of the chamber, the reinforcing support projections II are disposed on the same straight line and at the longitudinal central position of the chamber, the reinforcing support projections I and the reinforcing support projections II form a cross, one ends of the reinforcing support projections I away from the bottom of the chamber abut against one surface of the sealing template close to the chamber, and one ends of the reinforcing support projections II away from the bottom of the chamber abut against one surface of the sealing template close to the chamber (para [0025] and [0026].  Again, the fact that the reinforcing support projections I and II form a cross is purely a design choice and it is a simple substitution of the reinforcing supports taught by ZHAO for the benefit of the claimed invention.). 

	Regarding claim 5, ZHAO in view of ZHENG discloses all the limitations of its base claim 4.  ZHAO further discloses:  characterized in that a support plane I is provided at the end of each reinforcing support projection I abutting against the sealing template, a support plane II is provided at the end of each reinforcing support projection II abutting against the sealing template, and the support plane I and the support plane II are located within the same horizontal plane (para [0025] and [0026].  The fact that the reinforcing support projections I and II form a cross is purely a design choice and it is a simple substitution of the reinforcing supports taught by ZHAO for the benefit of the claimed invention.). 

	Regarding claim 6, ZHAO in view of ZHENG discloses all the limitations of its base claim 4.  ZHAO further discloses: characterized in that several sequentially connected curved concaves are formed on the inner wall of the chamber, and the outermost internal projections of the above internal projections correspond, one to one, to the curved concaves. (para [0075] discloses “said airflow channel comprises a connection pipe 491 and set on the mould mounting plate 421 in the inner air passage 423, the inner air passage 423 communicates with the air chamber 420, the connecting pipe 491 for connecting the inner air passage 423 and the static ring body containing cavity 492.  Clearly, the chamber of the claimed invention is substituted with the static ring body containing cavity 492 that disclosed by ZHAO.  The fact that the inner wall of chamber includes several sequentially connected curved concaves is a design and has no bearing on the patentability of the claimed invention.)   

ZHAO in view of ZHENG discloses all the limitations of its base claim 1.   ZHENG further discloses:  characterized in that the guide mechanism comprises several guide columns parallel to each other and with one end fixed to the back of the wet pulp transfer mold, several guide sleeve fixing holes are provided on the moving rack and guide sleeves fixed on the guide sleeve fixing holes, the guide sleeves fit over the guide columns one by one, and the guide sleeves and the guide columns are in a sliding connection (Fig. 7-6.2, and para [0131]).

	Regarding claim 8, ZHAO in view of ZHENG discloses all the limitations of its base claim 1.  ZHAO further discloses: characterized in that two rounds of the interfacing apertures are formed on the bottom of the recessed matching chamber, and several interfacing apertures are evenly distributed in a circle and surround to form each round (Fig. 10, para [0088]).

	Regarding claim 9, ZHAO in view of ZHENG discloses all the limitations of its base claim 1.  ZHAO further discloses:  characterized in that the press comprises a lower base, four vertical guide columns connected to the top of the lower base, an upper mold seat connected to the top ends of the four vertical guide columns, and a movable lower mold seat disposed right underneath the upper mold seat and movably connected to the vertical guide columns, the movable lower mold seat is connected to a press main cylinder (para [0026] discloses “…the vertical driving device is a driving cylinder…), the press main cylinder drives the movable lower mold seat to move up and down axially along the vertical guide columns, the press further comprises an auxiliary rack arranged between the movable lower mold seat and the upper mold seat, and the auxiliary rack is connected to a lifting drive mechanism (para [0023] disclose “Preferably, the pushing mechanism comprises a vertical driving device, first guide structure and at least two sets of connecting rod mechanism, the first guide structure connecting the 

Regarding claim 10, ZHAO in view of ZHENG discloses all the limitations of its base claim 9.  ZHAO further discloses: characterized in that the auxiliary rack comprises an auxiliary push board, the auxiliary push board is formed with a polygonal central through hole, each of the two end portions of the auxiliary push board is provided with two cantilever bosses, each cantilever boss is formed with a guide round hole that is vertically disposed, and a reinforcing structure is provided between two cantilever bosses provided at the same end portion; the reinforcing structure comprises a lateral reinforcing rib connected between the two cantilever bosses, the lateral reinforcing rib is connected to an outer wall of the auxiliary push board, and a longitudinal reinforcing rib is provided in the middle portion of the lateral reinforcing rib, and the inner end of the longitudinal reinforcing rib is connected to the outer wall of the auxiliary push board (Figs. 7, 8, and 10, para [0023-0026]. As noted previously, these features such as the auxiliary rack comprises an auxiliary push board having a polygonal central through hole, two cantilever bosses, a guide round hole, a reinforcing structure and/or a longitudinal reinforcing rib are all a design choice that are used in a specific intended design and the application thereof and are well known in manufacturing of pulp molding production.).

Regarding claim 11, ZHAO in view of ZHENG discloses all the limitations of its base claim 10.  ZHAO further discloses:  characterized in that the lifting drive mechanism comprises two fixed frames that are respectively fixed to the top of the lower base, a cylinder I (para [0065] discloses “…the lifting structure 33 comprises a drive cylinder 331…”) is fixed inside each fixed frame, and telescopic rods of the cylinder I extend upwardly and are connected, one by one, to the middle portion of the lower surface of the lateral reinforcing rib (para [0065] discloses “…and a third guide rod 332, the third guide 

Regarding claim 12, ZHAO in view of ZHENG discloses all the limitations of its base claim 10.  ZHAO further discloses: characterized in that the fixed frame comprises a rectangular frame (Figs. 5 and 7 depicts a rectangular frame) and is fixed vertically, a strip hole I is formed in the central region of the top end of the fixed frame, a strip hole II is formed in the central region of the bottom end of the fixed frame, the telescopic rod of the cylinder I runs through the strip hole I and the top end of the cylinder body of the cylinder I is sleeved with a fixed board, the fixed board is arranged on the top surface of the hole opening of the strip hole I, several bolts I run through the fixed board, the bolts I are in threaded connection with threaded holes at the top of the fixed frame, and the bottom end of the cylinder I runs through the strip hole II (A comparison of the applicant’s disclosure in Fig. 11 and ZHAO in Figs. 5 and 7, it is abundantly clear that the two designs (applicant’s disclosure and the cited reference ZHAO) are principally similar to one another and substituting just a few features from one design to the another design is a routine optimization and have no bearing on the patentability of the claimed invention.).
 
Regarding claim 13, ZHAO discloses:  A pulp molding product processing method (Fig. 1, abstract discloses a pulp moulding device.) based on the pulp molding production line, the method comprising the following step: molding, wherein the molding machine (Fig. 4, element 4) performs molding processing on pulp to make a wet pulp product (para [008] “wet pulp production”); characterized in that the method further comprises the following steps: transferring, wherein a transfer device (Fig. 1, element 3 and abstract discloses “a green transferring mechanism”) is installed on the pulp molding robot (Fig. 1, element 3 and abstract discloses “a green transferring mechanism” Examiner views the transferring mechanism of ZHAO is principally the same as the robot pulp molding robot and the transfer device that is mounted on the robot arm as it is conventional in the manufacturing of the pulp molding production.), the transfer device comprises a wet pulp transfer mold (Fig. 7, para [0064] “wet forming mechanism 4 mold or die”) provided with a sealed gas chamber (Fig. 8, elements 47 , 47, and 482; para [0076] discloses “…the static ring body containing cavity 92 circumferential side is set between the sealing structure and the static ring body 45 side…”, blowing gas chamber outlet 482) therein, the front of the wet pulp transfer mold is provided with at least one recessed matching chamber (Figs. 1 depicts upper mould fixing plate 61 and lower die fixing plate 71, and particularly Fig. 5 depicts an array of recesses that is similar to the applicant’s disclosure.) that can fit over the external of a wet pulp product (para [008] “wet pulp production”) and is recessed to the sealed gas chamber side, the recessed matching chamber matches the wet pulp product, several interfacing apertures (para [0053] discloses  “further comprises a lower die fixing plate 71, the lower die fixing plate (71) is set on the pushing mechanism 72, the lower template is set on the upper end of the lower die fixing plate 71; the pushing mechanism 72 can drive the lower die fixing plate 71 to the upper die fixing plate 61 direction moving the upper template 6 and the lower template 7.  Although Fig. 5 in ZHAO does not clearly illustrate the interfacing apertures, but from the description on paragraph [0053], it is abundantly clear that those apertures are concealed underneath so that the pushing mechanism 72 can drive the lower die fixing plate 71 to the upper die fixing plate 61. In particular, it should be noted that the up and down motion of the lower die fixing plate 71 is the same as the applicant’s disclosure.) for communicating or connecting the recessed matching chamber with the sealed gas chamber are respectively formed on the inner wall of each recessed matching chamber and the bottom of the recessed matching chamber, the interfacing apertures formed on the inner wall of the recessed matching chamber are evenly distributed in a circle and surround to form at least one circle (Fig. 5 a circle and surround to form at least one circle (Fig. 5 depicts an array of circular recesses that is similar to the applicant’s disclosure.), 
ZHAO does not expressly disclose: a moving rack parallel to the wet pulp transfer mold is connected to the back of the wet pulp transfer mold through a guide mechanism, a driver is connected between the back of the wet pulp transfer mold and the moving rack, the driver drives the moving rack to move relative to the wet pulp transfer mold, several evenly spaced vacuum chucks are provided on the moving rack, and the vacuum chucks and the sealed gas chamber are connected to a vacuumizing system, respectively; the pulp molding robot drives the wet pulp transfer mold to approach the wet pulp product, and the wet pulp product is sucked via vacuum by the wet pulp transfer mold and is forced to move away from the molding machine; and pressing, wherein a lower mold and an upper mold are installed inside the press, the lower mold is disposed underneath the upper mold, the auxiliary rack of the press is driven by the lifting drive mechanism to fit over the wet pulp transfer mold of the transfer device and force the wet pulp product sucked via vacuum by the wet pulp transfer mold to transfer to the lower mold, the lower mold moves upward to approach the upper mold or the upper mold moves downward to approach the lower mold for clamping and then pressing the wet pulp product to obtain a pulp product, the clamping between the lower mold and the upper mold is released, and the pulp product is sucked via vacuum by the upper mold; before the lower mold moves upward to approach the upper mold or the upper mold moves downward to approach the lower mold for the clamping, the driver drives the moving rack to move vertically upward relative to the wet pulp transfer mold and force the vacuum chucks to suck the pulp product via vacuum, and finally, cause the pulp product to move away from the press. 
ZHENG discloses: a moving rack parallel to the wet pulp transfer mold (Figs. 6-1 to 6-3, element B2.1 is transport rack positioned parallel transfer mold and also para [0041] discloses “a transport rack (B2.1) for driving the front and back sucker fixing plates to move back and forth, a horizontal driving device B2.10 for driving horizontal movement of the transport rack.”) is connected to the back of the wet pulp transfer mold through a guide mechanism (Fig. 7-6.2, element B17.2 and para [0131] discloses “…the swing sleeve can be slidably fixed on the swing sleeve guide and move up and down along the swing sleeve guide B17.2 driven by the swing cylinder B17.3, thus driving the transport rod to move up and down;”), a driver (Fig. 6-2, element B2-10 and para [0041] discloses “… a horizontal driving device B2.10 for driving horizontal movement of the transport rack.”) is connected between the back of the wet pulp transfer mold and the moving rack, the driver drives the moving rack to move relative to the wet pulp transfer mold, several evenly spaced vacuum chucks (para [0031], [0083], [0084] and [0085] and Fig. 4 discuss in detail manner in which vacuum chucks or suck-filter forming device is sucking the pulp molding product and transferring, acquiring, and releasing actions are completed.) are provided on the moving rack, and the vacuum chucks and the sealed gas chamber are connected to a vacuumizing system (para [0102] discloses “The left discharge sucker kit C1.1, the right discharge sucker kit C2.1 and the sucker on the flipping sucker kit are connected to a negative-pressure device (such as conventional suction pump or vacuum generator or vacuum pump or any means for generating the negative pressure) respectively…”), respectively; the pulp molding robot drives the wet pulp transfer mold to approach the wet pulp product, and the wet pulp product is sucked via vacuum by the wet pulp transfer mold and is forced to move away from the molding machine; and pressing (para [0002] discloses “…products including pulps by pressing and molding; for manufacturing plant-fiber molding products…”), wherein a lower mold and an upper mold are installed inside the press (Fig. 4, elements A3a, A3c), the lower mold is disposed underneath the upper mold, the auxiliary rack of the press is driven by the lifting drive mechanism to fit over the wet pulp transfer mold of the a pulp product (para [0002] discloses “…(or pulp molding products, hereinafter collectively referred to as plant-fiber molding products)…”), the clamping between the lower mold and the upper mold is released, and the pulp product is sucked via vacuum by the upper mold; before the lower mold moves upward to approach the upper mold or the upper mold moves downward to approach the lower mold for the clamping, the driver drives the moving rack to move vertically upward relative to the wet pulp transfer mold and force the vacuum chucks to suck the pulp product via vacuum, and finally, cause the pulp product to move away from the press. 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the pulp moulding device of ZHAO by using a moving rack, a guide mechanism, a driver, and a vacuumizing system as taught by ZHENG so as to optimize the operation of the pulp molding production line of the claimed invention.  Similarly, one of ordinary skill in the art, upon reading ZHENG disclosure, would also have been motivated to apply its teaching of utilizing the guide mechanism, a driver, and a vacuumizing system for the benefit of the claimed invention.

Regarding claim 14, ZHAO discloses:   A pulp molding product processing method (Fig. 1, abstract discloses a pulp moulding device.) based on the pulp molding production line, the method comprising the following step: molding, wherein the molding machine (Fig. 4, element 4) performs molding processing on pulp to make a wet pulp product (para [008] “wet pulp production”); characterized in that the method further comprises the following steps: transferring, wherein a transfer device (Fig. 1, element 3 and abstract discloses “a green transferring mechanism”) is installed on the pulp molding robot (Fig. 1, element 3 and abstract discloses “a green transferring mechanism” Examiner views the transferring mechanism of ZHAO is principally the same as the robot pulp molding robot and the transfer device that is mounted on the robot arm as it is conventional in the manufacturing of the pulp molding production.), the transfer device comprises a wet pulp transfer mold (Fig. 7, para [0064] “wet forming mechanism 4 mold or die”) provided with a sealed gas chamber (Fig. 8, elements 47 , 47, and 482; para [0076] discloses “…the static ring body containing cavity 92 circumferential side is set between the sealing structure and the static ring body 45 side…”, blowing gas chamber outlet 482) therein, the front of the wet pulp transfer mold is provided with at least one recessed matching chamber (Figs. 1 depicts upper mould fixing plate 61 and lower die fixing plate 71, and particularly Fig. 5 depicts an array of recesses that is similar to the applicant’s disclosure.) that can fit over the external of a wet pulp product (para [008] “wet pulp production”) and is recessed to the sealed gas chamber side, the recessed matching chamber matches the wet pulp product, several interfacing apertures (para [0053] discloses  “further comprises a lower die fixing plate 71, the lower die fixing plate (71) is set on the pushing mechanism 72, the lower template is set on the upper end of the lower die fixing plate 71; the pushing mechanism 72 can drive the lower die fixing plate 71 to the upper die fixing plate 61 direction moving the upper template 6 and the lower template 7.  Although Fig. 5 in ZHAO does not clearly illustrate the interfacing apertures, but from the description on paragraph [0053], it is abundantly clear that those apertures are concealed underneath so that the pushing mechanism 72 can drive the lower die fixing plate 71 to the upper die fixing plate 61. In particular, it should be noted that the up and down motion of the lower die fixing plate 71 is the same as the applicant’s disclosure.) for communicating or connecting the recessed matching chamber with the sealed gas chamber are respectively formed on the inner wall of each recessed matching chamber and the bottom of the recessed matching chamber, the interfacing apertures formed on the inner wall of the recessed matching chamber are evenly distributed in a circle and surround to form at least one circle (Fig. 5 a circle and surround to form at least one circle (Fig. 5 depicts an array of circular recesses that is similar to the applicant’s disclosure.), 
ZHAO does not expressly disclose: a moving rack parallel to the wet pulp transfer mold is connected to the back of the wet pulp transfer mold through a guide mechanism, a driver is connected between the back of the wet pulp transfer mold and the moving rack, the driver drives the moving rack to move relative to the wet pulp transfer mold, several evenly spaced vacuum chucks are provided on the moving rack, and the vacuum chucks and the sealed gas chamber are connected to a vacuumizing system, respectively; the pulp molding robot drives the wet pulp transfer mold to approach the wet pulp product, and the wet pulp product is sucked via vacuum by the wet pulp transfer mold and is forced to move away from the molding machine; and pressing, wherein a lower mold and an upper mold are installed inside the press, the lower mold is disposed underneath the upper mold, the auxiliary rack of the press is driven by the lifting drive mechanism to fit over the wet pulp transfer mold of the transfer device and force the wet pulp product sucked via vacuum by the wet pulp transfer mold to transfer to right below the upper mold, the upper mold sucks the wet pulp product sucked via vacuum, the lower mold moves upward to approach the upper mold or the upper mold moves downward to approach the lower mold for clamping and then pressing the wet pulp product to obtain a pulp product, the clamping between the lower mold and the upper mold is released, and the pulp product is placed on the lower mold; before the lower mold moves upward to approach the upper mold or the upper mold moves downward to approach the lower mold for the clamping, the driver drives the moving rack to move vertically downward relative to the wet pulp transfer mold and force the vacuum chucks to suck the pulp product via vacuum, and finally, cause the pulp product to move away from the press. 
ZHENG discloses:  a moving rack parallel to the wet pulp transfer mold (Figs. 6-1 to 6-3, element B2.1 is transport rack positioned parallel transfer mold and also para [0041] discloses “a transport rack (B2.1) is connected to the back of the wet pulp transfer mold through a guide mechanism (Fig. 7-6.2, element B17.2 and para [0131] discloses “…the swing sleeve can be slidably fixed on the swing sleeve guide and move up and down along the swing sleeve guide B17.2 driven by the swing cylinder B17.3, thus driving the transport rod to move up and down;”), a driver (Fig. 6-2, element B2-10 and para [0041] discloses “… a horizontal driving device B2.10 for driving horizontal movement of the transport rack.”) is connected between the back of the wet pulp transfer mold and the moving rack, the driver drives the moving rack to move relative to the wet pulp transfer mold, several evenly spaced vacuum chucks (para [0031], [0083], [0084] and [0085] and Fig. 4 discuss in detail manner in which vacuum chucks or suck-filter forming device is sucking the pulp molding product and transferring, acquiring, and releasing actions are completed.) are provided on the moving rack, and the vacuum chucks and the sealed gas chamber are connected to a vacuumizing system (para [0102] discloses “The left discharge sucker kit C1.1, the right discharge sucker kit C2.1 and the sucker on the flipping sucker kit are connected to a negative-pressure device (such as conventional suction pump or vacuum generator or vacuum pump or any means for generating the negative pressure) respectively…”), respectively; the pulp molding robot drives the wet pulp transfer mold to approach the wet pulp product, and the wet pulp product is sucked via vacuum by the wet pulp transfer mold and is forced to move away from the molding machine; and pressing (para [0002] discloses “…products including pulps by pressing and molding; for manufacturing plant-fiber molding products…”), wherein a lower mold and an upper mold are installed inside the press (Fig. 4, elements A3a, A3c), the lower mold is disposed underneath the upper mold, the auxiliary rack of the press is driven by the lifting drive mechanism to fit over the wet pulp transfer mold of the transfer device and force the wet pulp product sucked via vacuum by the wet pulp transfer mold to transfer to right below the upper mold, the upper mold sucks a pulp product (para [0002] discloses “…(or pulp molding products, hereinafter collectively referred to as plant-fiber molding products)…”), the clamping between the lower mold and the upper mold is released, and the pulp product is placed on the lower mold; before the lower mold moves upward to approach the upper mold or the upper mold moves downward to approach the lower mold for the clamping, the driver drives the moving rack to move vertically downward relative to the wet pulp transfer mold and force the vacuum chucks to suck the pulp product via vacuum, and finally, cause the pulp product to move away from the press.
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the pulp moulding device of ZHAO by using a moving rack, a guide mechanism, a driver, and a vacuumizing system as taught by ZHENG so as to optimize the operation of the pulp molding production line of the claimed invention.  Similarly, one of ordinary skill in the art, upon reading ZHENG disclosure, would also have been motivated to apply its teaching of utilizing the guide mechanism, a driver, and a vacuumizing system for the benefit of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW M ESLAMI/Examiner, Art Unit 1748    

/Eric Hug/Primary Examiner, Art Unit 1748